Lumpkin, J.
The exception to the charge “as a whole,” and the assignments of error in connection therewith as to the “failure” of the court to charge so-and-so, are too vague and indefinite to present any distinct question for determination by this court; the refusal of the trial judge to give in charge to the jury the oral request submitted is not cause for a new trial; and it has not been made to appear to this court that the evidence, which was exceedingly confused and complicated, was insufficient to warrant the verdict. ■ The plaintiffs in error have not successfully carried the burden imposed upon them by law, of affirmatively showing error entitling them to a new trial. Judgment affirmed.